El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Se acusó al apelante de haber penetrado en la casa <de María Lassalle con la intención de cometer violación en *749la persona de ella. Respecto a la objeción presentada contra la suficiencia de la acusación podemos decir que si bien no basta alegar el propósito de cometer “un delito grave”,, cuando se describe el delito grave en particular no fian me-nester ulteriores detalles. People v. Goldsworthy, 130 Cal. 600, 62 Pac. 1074; People v. Burns, 63 Cal. 614; State v. Gay, 25 La. Ann. 472; Commonwealth v. Doherty, 10 Cush. 52; State v. Staton, 133 N.C. 642, 45 S.E. 362; State v. Celestine, 138 La. 407. En el delito de escalamiento tal cual fué imputado, la penetración es el elemento principal, y al acusado se le da suficiente aviso si se le informa en términos generales de su supuesto propósito de cometer el delito particular que se describe.
De la prueba practicada en este caso un jurado en Agua-dilla tenía derecho a creer que el acusado Clemente Ramírez penetró en la casa de María Lassalle, donde ella vivía con sus dos hijos Antonio y León Pérez; que la casa estaba ce-rrada; que el acusado no sólo abrió una puerta de la cocina sino que penetró en la habitación de María Lassalle, posó la mano en uno de sus senos, y, al ella hacer luz con un fósforo, le agarró uno de sus molleros; que ella se levantó; que re-conoció al acusado en aquel momento y llamó a sus hijos, quienes también lo vieron. Entonces él salió de la casa apre-suradamente por la puerta de la cocina por que había en-trado.
El segundo señalamiento de error se refiere a la negativa de la corte a eliminar la declaración de Manuel Hernández. La teoría de esa admisión era que sus manifestaciones, aunque de referencia, formaban parte de la res gestae. En la mañana del día siguiente al supuesto escalamiento, María Lassalle vió a Manuel Hernández pasar frente a su casa, y lo llamó, según declararon ella y uno de sus hijos, diciéndole que ella deseaba que él sirviera de testigo en el caso. Al ocupar la silla testifical, él repitió lo que ella le había dicho en cuanto a la alegada penetración. No hubo prueba de nin-*750guna oportunidad anterior de parte de María Lassalle para quejarse a alguna otra persona fuera de sus propios hijos. Su queja (outcry) estaba lo bastante íntimamente relacionada con el hecho principal para que su admisión estuviera justi-ficada, de acuerdo con los principios enunciados en varios ca-sos de este tribunal. El Pueblo v. Anglada, 20 D.P.R. 11; El Pueblo v. Arenas, 39 D.P.R. 16; El Pueblo v. Blanco, 40 D.P.R. 130.
El tercer señalamiento de error es así: “Cometió error la corte de distrito al aceptar el veredicto del jurado, por ser éste contrario a la prueba.” Quizá este señalamiento sea algo general para abarcar la principal duda que hemos tenido en este caso, a saber, si se probó suficientemente la intención de cometer violación. Algunos tribunales, aunque los hechos tal vez fueron un poco menos fuertes, han revocado casos en que se convencieron de que no se probó realmente la intención de cometer violación. Hays v. State, (86 Tex. Cr. R. 349) 217 S.W. 938; Hooks v. State, (154 Tenn. 43) 289 S.W. 529; Mitchell v. State, 24 SW. 280. Por otra parte, cuando existen prueba y circunstancias que justifiquen la imputación del propósito de cometer violación, la determinación de tal propósito debe dejarse al jurado. People v. Kuches, 120 Cal. 566 (52 P. 1002); Harvey v. State, (53 Ark. 425) 14 SW. 645; 9 C.J. 1078 et seq.
La definición del delito de violación, en cuanto se relaciona con los hechos de este caso, es como sigue:
“Artículo 255. Se comete violación, yaciendo con una mujer que no fuere la propia, en cualquiera de los casos siguientes:
“1. * *< * * * * *
“2. * * * * * * *
“3. Si estuviere impedida de oponer resistencia a causa de ame-nazas de grave e inmediato daño corporal, acompañadas de la apa-rente aptitud para ejecutarlas, etc.
“4. Si opusiere resistencia, pero ésta fuere vencida por fuerza o violencia.
“5. Si al tiempo de cometerse el acto, no tuviere ella conciencia de su naturaleza, y esta circunstancia fuere conocida por el acusado. ’ ’
*751Clemente Ramírez penetró en la casa de María Lassalle durante la noche, mientras es de presumirse que ella estu-viera dormida. Ella se despertó y desplegó fuerte resisten-cia. Tal resistencia pudo haber frustrado un designio anterior del acusado. El puso su mano en el seno de ella, y des-pués en su mollero. La prueba tendió a demostrar que oca-sionalmente ella era visitada por un amante, de Mayagiiez, pero que ella no sostenía relaciones con ningún otro hombre. La defensa interpuesta fué la de coartada, y no se dió expli-cación alguna por la presencia del acusado en la casa. La corte dió cuidadosas instrucciones al jurado sobre la necesi-dad de establecer la intención. No estamos en condiciones de decir que el jurado no tuviera derecho a inferir que la in-tención del acusado fué la de cometer violación; en otras pa-labras, que él tenía tal intención al penetrar en la casa, y le fué frustrada. Nada hubo, como en algunos de los otros ca-sos, que revele la más leve relación anterior o estímulo de parte de María Lassalle.
El cuarto señalamiento de error se refiere a la negativa de la corte a permitir que se leyera la declaración prestada ante el fiscal por María Lassalle, mientras ese funcionario investigaba los hechos constitutivos del supuesto delito. A María Lassalle no se le preguntó en la silla testifical si ella había hecho alguna manifestación inconsistente con la declaración por ella prestada durante el juicio. No se sentó en forma alguna la base para la supuesta contradicción, aun en el supuesto de que el fiscal estuviera obligado a producir su •copia escrita de las manifestaciones de la testigo.

Debe confirmarse la sentencia apelada.